Citation Nr: 1503499	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression, bipolar disorder, anxiety disorder and mood disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in relevant part, denied entitlement to service connection for depression, bipolar disorder, anxiety disorder and mood disorder.  Following a separate claim, a March 2010 rating decision denied service connection for PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to request outstanding Social Security Administration records and to acquire a VA medical examination and opinion. 

As an initial matter, in a June 2010 statement the Veteran asserted that he was in receipt of Social Security disability benefits due to his bipolar disorder.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The AOJ should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In February 2009, the Veteran underwent a VA examination for his claimed bipolar disorder.  The examiner diagnosed the Veteran with depression, bipolar disorder, anxiety and mood disorder.  Though the examiner determined that the symptoms of each mental disorder could not be delineated from the other, no nexus opinion was provided regarding a causal relationship to service.  

VA treatment records dated March through November 2008 show the Veteran received psychiatric treatment for his aforementioned mental disorders, as well as symptoms of PTSD.  Specifically, January 2009 records show that the Veteran reported that while he was on active duty, he served as a medic on a base in West Germany close to the border with East Germany.  He reported there was a constant threat of the communists crossing the border.  He also stated that he supported a tank unit, which practiced shooting its cannons at night.  He noted feeling intensely afraid that a cannon would hit his barracks by mistake.  He reported wearing his daily clothing to bed, with fear of being attacked at night.  The treatment records includes an Axis I diagnosis of PTSD as the principal diagnosis.  In his July 2000 PTSD Stressor Statement, the Veteran stated that during his service, his felt depressed and angry all of the time, and constantly forgot things he had to do.

The Board notes that the Veteran's DD Form 214 lists his military occupational speciality (MOS) as Medical Specialist. 

The record shows that in the March 2010 rating decision and in a March 2010 memorandum from the United States Army & Joint Services Records Research Center (JSRRC) coordinator, the Veteran was found to have not provided sufficient information to corroborate his claimed in-service stressors.

In light of the foregoing, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for depression, bipolar disorder, anxiety disorder and mood disorder and PTSD.  The examiner should offer an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD, and if so, whether that diagnosis is based on any of his in-service stressors that are related to his fear of hostile military or terrorist activity.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits for a left eye disability, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  After this development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of PTSD symptoms arising from his reported in-service stressors (serving as a medical specialist to armored tanks, being constantly afraid of communists crossing the border from East Germany, being afraid that cannon-fire would hit his barracks).  The VA examiner's opinion should specifically address the following:

a.  Determine whether the Veteran has a diagnosis of PTSD, providing a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).

b.  If a diagnosis of PTSD is warranted, determine whether the symptoms of PTSD are distinguishable from the symptoms of the Veteran's diagnosed depression, bipolar disorder, anxiety and mood disorder. 

c.  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d.  If a diagnosis of PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Specifcally, the examiner is asked to address the Veteran's assertions that: (1) while he was in service in West Germany, there was a constant threat of the communists crossing the border from East Germany, and (2) as a medic he supported a tank unit, which practiced shooting its cannons at night, causing him to feel intensely afraid that a cannon would hit his barracks by mistake.  

e.  Discuss whether it is at least as likely as not (50 percent or more probability) that the other currently diagnosed psychiatric disabilities of depression, bipolar disorder, anxiety and mood disorder, were caused by the Veteran's period of active service.

3.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




